     Case
      Case8:18-cr-00243-PSG
           8:18-cr-00243-PSG Document
                              Document28-1 Filed01/07/21
                                       29 Filed  01/06/21 Page
                                                           Page11ofof33 Page
                                                                         PageID
                                                                              ID#:131
                                                                                 #:128



 1   NICOLA T. HANNA
     United States Attorney
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office
     CHARLES E. PELL (Cal. Bar No. 210309)
 4   Assistant United States Attorney
     Santa Ana Branch Office
 5        United States Courthouse
          411 West Fourth Street, Suite 8000
                                                              1/7/21
 6        Santa Ana, California 92701
          Telephone: (714) 338-3542
 7        Facsimile: (714) 338-3561
          E-mail:     charles.e.pell2@usdoj.gov
 8                                                               LINK 28
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                 No. SA CR 18-000243-PSG

13              Plaintiff,                     [PROPOSED] ORDER CONTINUING
                                               TRIAL DATE AND FINDINGS REGARDING
14                     v.                      EXCLUDABLE TIME PERIODS PURSUANT
                                               TO SPEEDY TRIAL ACT
15   MARGARET QUICK,
                                               NEW TRIAL DATE:             03/   /2021
16              Defendant.
                                               NEW S/C DATE:               03/   /2021
17

18

19         The Court has read and considered the Stipulation Regarding

20   Request for (1) Continuance of Trial Date and (2) Findings of

21   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the

22   parties in this matter.        The Court hereby finds that the

23   Stipulation, which this Court incorporates by reference into this

24   Order, demonstrates facts that support a continuance of the trial

25   date in this matter, and provides good cause for a finding of

26   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

27         The Court further finds that: (i) the ends of justice served by

28   the continuance outweigh the best interest of the public and
     Case
      Case8:18-cr-00243-PSG
           8:18-cr-00243-PSG Document
                              Document28-1 Filed01/07/21
                                       29 Filed  01/06/21 Page
                                                           Page22ofof33 Page
                                                                         PageID
                                                                              ID#:132
                                                                                 #:129



 1   defendant in a speedy trial; (ii) failure to grant the continuance

 2   would be likely to make a continuation of the proceeding impossible,

 3   or result in a miscarriage of justice; (iii) the case is so unusual

 4   and so complex, due to the nature of the prosecution and the

 5   existence of novel questions of fact or law, that it is unreasonable

 6   to expect preparation for pre-trial proceedings or for the trial

 7   itself within the time limits established by the Speedy Trial Act;

 8   and (iv) failure to grant the continuance would unreasonably deny

 9   defendant continuity of counsel and would deny defense counsel the

10   reasonable time necessary for effective preparation, taking into

11   account the exercise of due diligence.

12         THEREFORE, FOR GOOD CAUSE SHOWN:

13         1.    The trial in this matter is continued from January 26,

14   2021, to March 23
                    __, 2021. The status conference hearing is continued

15                           10:00 a_.m.
     to March 8__, 2021, at ____

16         2.    The time period of January 26, 2021, to March 23, 2021,

17   inclusive, is excluded in computing the time within which the trial

18   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

19   and (h)(7)(B)(iv).

20         3.    Defendant shall appear in Courtroom 6A of the Federal

21   Courthouse, 350 W. 1st Street, Los Angeles, California, pursuant to

22   the newly-scheduled dates and times.

23         4.    Nothing in this Order shall preclude a finding that other

24   provisions of the Speedy Trial Act dictate that additional time

25   periods are excluded from the period within which trial must

26   commence.    Moreover, the same provisions and/or other provisions of

27   the Speedy Trial Act may in the future authorize the exclusion of

28   additional time periods from the period within which trial must

                                               2
     Case
      Case8:18-cr-00243-PSG
           8:18-cr-00243-PSG Document
                              Document28-1 Filed01/07/21
                                       29 Filed  01/06/21 Page
                                                           Page33ofof33 Page
                                                                         PageID
                                                                              ID#:133
                                                                                 #:130



 1   commence.

 2         IT IS SO ORDERED.

 3            1/7/21
 4     DATE                                    HONORABLE PHILIP S. GUTIERREZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
